Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).
3.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
4.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 






Claim Rejection- 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7, 10-11, 13 & 19 are rejected under 35 USC 102 as being clearly anticipated by Jeon (Pub No. US 20110103282).
Regarding claim 7, Jeon discloses a terminal for communicating with a base station apparatus (Fig. 2), the terminal comprising: a controller that sets maximum transmission power based on an Effective Isotropic Radiated Power (EIRP) of the terminal (Para. 55-56: Calculate max power-Ptx of the communication system based on MS_EIRP. MS_EIRP –Isotropic radiated power of MS) & (Fig. 2-3); and a transmitter that transmits an uplink signal based on the maximum transmission power (Para. 57: MS send uplink message) & (Fig. 2-3: 240-Sending message based on EIRP) & (Abstract); Wherein the EIRP is peak EIRP of the terminal (Para. 38: Maximum Tx power for the handover determined and handover for Max EIRP) &  (Para. 55-56: Max power for EIRP[Wingdings font/0xE0]EIRP_max value read as the peak value of the EIRP). 
Regarding claim 10, Jeon discloses the controller sets the EIRP according to a power class of the terminal (Para. 55-56 & Para. 63:  Setting EIRP according to a power class).  
Regarding claim 11, Jeon discloses the controller obtains the EIRP from an EIRP in a peak direction of a transmission beam of the uplink signal (Para. 55-56: Max power for EIRP of a peak beam). 
Regarding claim 19, Jeon discloses the controller obtains the EIRP from an EIRP in a peak direction of a transmission beam of the uplink signal (Para. 55-56: Max power for EIRP of a peak beam). 
Regarding claim 13, Jeon discloses a communication method by a terminal for communicating with a base station apparatus (Fig. 2-3), the communication method comprising, setting maximum transmission power based on an Effective Isotropic Radiated Power (EIRP) of the terminal (Para. 55-56: Calculate max power-Ptx of the communication system based on MS_EIRP. MS_EIRP –Isotropic radiated power of MS) & (Fig. 2-3); and transmitting an uplink signal based on the maximum transmission power (Para. 57: MS send uplink signals) & (Fig. 2-3: 240-Sending signal message based on EIRP) & (Abstract); Wherein the EIRP is peak EIRP of the terminal (Para. 38: Maximum Tx power for the handover determined and handover for Max EIRP) &  (Para. 55-56: Max power for EIRP[Wingdings font/0xE0]EIRP_max value read as the peak value of the EIRP). 










Claim Rejection- 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8, 15 are 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (Pub No. US 20110103282) and further in view of Ji (Pub No. 20090197603). 
Regarding claim 8, Jeon is silent regarding the uplink signal is precoded
Ji discloses the uplink signal is precoded (Para. 131: Precoded uplink signals).
At the time of filling, it would have been obvious to use precoded uplink signals for secure data communication. 
Regarding claim 15, Jeon discloses the controller sets the EIRP according to a power class of the terminal (Para. 55-56 & Para. 63:  Setting EIRP according to a power class).  
Regarding claim 17, Jeon discloses the controller obtains the EIRP from an EIRP in a peak direction of a transmission beam of the uplink signal (Para. 55-56: Max power for EIRP of a peak beam). 
Claims 12, 22 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (Pub No. US 20110103282) and further in view of Damnjanovic (Pub No. 20150282104). 
Regarding claim 12, Jeon is silent regarding the transmitter transmits information for reporting a power head room including information on the maximum transmission power.
Damnjanovic discloses the transmitter transmits information for reporting a power head room including information on the maximum transmission power (Fig. 11-12: Power headroom report for max power) & (Para. 42: The UE 120 send the maximum transmit power for eNB 110 in a power headroom report to the eNBs 110 ).
At the time of filling, it would have been obvious send power headroom report from one device to another for reporting power level in the communication in order to control power in the system effectively. 
Regarding claim 22, Jeon is silent regarding the transmitter transmits information for reporting a power head room including information on the maximum transmission power.
Damnjanovic discloses the transmitter transmits information for reporting a power head room including information on the maximum transmission power (Fig. 11-12: Power headroom report for max power) & (Para. 42: The UE 120 send the maximum transmit power for eNB 110 in a power headroom report to the eNBs 110 ).
At the time of filling, it would have been obvious send power headroom report from one device to another for reporting power level in the communication in order to control power in the system effectively. 
Regarding claim 23, Jeon is silent regarding the transmitter transmits information for reporting a power head room including information on the maximum transmission power.
Damnjanovic discloses the transmitter transmits information for reporting a power head room including information on the maximum transmission power (Fig. 11-12: Power headroom report for max power) & (Para. 42: The UE 120 send the maximum transmit power for eNB 110 in a power headroom report to the eNBs 110 ).
At the time of filling, it would have been obvious send power headroom report from one device to another for reporting power level in the communication in order to control power in the system effectively. 

20 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon (Pub No. US 20110103282), in view of Ji (Pub No. 20090197603) and further in view of Damnjanovic (Pub No. 20150282104). 
Regarding claim 20, Jeon is silent regarding the transmitter transmits information for reporting a power head room including information on the maximum transmission power.
Damnjanovic discloses the transmitter transmits information for reporting a power head room including information on the maximum transmission power (Fig. 11-12: Power headroom report for max power) & (Para. 42: The UE 120 send the maximum transmit power for eNB 110 in a power headroom report to the eNBs 110).
At the time of filling, it would have been obvious send power headroom report from one device to another for reporting power level in the communication in order to control power in the system effectively. 



Response to Arguments
7.	i. Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.
ii. Regarding claim 7 & 13, Applicant argues prior art fails to teach the EIRP is peak EIRP of the terminal.
Examiner respectfully disagrees with the applicant arguments because prior art either explicitly or inherently discloses each and every aspect of the above limitations. Jeon discloses the used EIRP can be a maximum EIRP of the terminal. Joen discloses Maximum Tx power for 
iii. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a maximum or peak equivalent isotropic radiated power value that corresponds to a main power lobe of an antenna of the mobile station (Page 6 of the argument)) are not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d　1181, 26 USPQ2d　1057 (Fed. Cir. 1993).


CONCLUSION
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Wesley Kim can be reached on 571-272-7867. 
Information regarding the status of an application may be obtaining from the patent application information retrieval (PAIR) system. Status information for the published applications may be obtained from either private PAIR or public PAIR. Status information for unpublished application is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contract the Electronics Business Center (EBC) at 866-217-9197. If you would like assistance from USPTO customer service representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA).

/MD K TALUKDER/Primary Examiner, Art Unit 2648